DETAILED ACTION
The following Non-Final office action is in response to application 17/023,104 filed on 9/16/2020. Examiner notes priority claim to provisional application number 62/901,181 filed 9/16/2019. IDS filed 11/18/2020 has been considered.
Status of Claims
Claims 1-21 are currently pending and have been rejected as follows. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, apparatus and non-transitory computer readable storage medium). Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-10 are directed toward the statutory category of a process (reciting a “method”). Claims 11-19 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 20-21 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 11 and 20 are directed to an abstract idea by reciting accessing […], and selectively publishing the wellness activities to users with a predetermined frequency; accessing […], and selectively publishing the generated content to users; prompting, […] , a user to provide a contribution towards a pooled resource; and prompting the user to vote for a particular target category from a plurality of target categories for allocation of the pooled resource. The claims are considered abstract because these steps recite certain methods of organizing human activity like managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims selectively publish wellness activities and generated content to users and prompt users to provide input towards a pooled resource and a vote which is similar to managing interactions between people.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a database of wellness activities, a database of curated content, using at least one processor) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-10, 12-19 and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	
	
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10-12, 14, 16-17, 19-21 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Pink et al, US Publication No. 2010/0318411 A1, hereinafter Pink. As per,
Claims 1, 11, 20
Pink teaches
A method to allocate pooled resources, the method comprising: /
A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: /
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that, when executed by a computer, cause the computer to: (Pink [0008])
accessing a database of wellness activities, and selectively publishing the wellness activities to users with a predetermined frequency; (Pink [0046] “The education module may include at least one database of information about the various NFPs to which resources may be allocated;” [0067] “An election may be triggered at predetermined time intervals”)
accessing a database of curated content, and selectively publishing the generated content to users; (Pink [0068] “The notification may be in the form of an info box displayed to the user when the user visits a system generated webpage. The notification also may take the form of an email, SMS message or other message distributed to the user”)
prompting, using at least one processor, a user to provide a contribution towards a pooled resource; (Pink [0009] “accumulating resources from a plurality of sources; allocating at least a portion of the resources to an election)
and prompting the user to vote for a particular target category from a plurality of target categories for allocation of the pooled resource.  (Pink [0015] “a voting module through which users may choose the resource recipients”)
Claims 2, 12
Pink teaches
wherein the wellness activities are classified, within the database, according to a plurality of wellness topics.  (Pink [0046] “The education module may include at least one database of information about the various NFPs to which resources may be allocated;” [0051] “Submitted information may be categorized with varying levels of user appropriateness”) 
Claims 4, 14
Pink teaches
wherein a subset of the wellness activities prompts a user to undertake a particular wellness activity, the method including receiving, from the user, an indication that the particular wellness activity has been completed.  (Pink [0045] “the system or method may require a user to verify that it has achieved a predetermined level of knowledge regarding the activities of one or more of the potential funding recipients”)

Claims 6, 16
Pink teaches
wherein the pooled resource is a pooled monetary resource, and the prompt is for the user to make a monetary contribution towards the pooled monetary resource.  (Pink [0008] “a system for the disbursement of philanthropic funds via public voting over a computer network may comprise: a resource accumulation module”)
Claim 7
Pink teaches
wherein the plurality of target categories comprise charitable categories.  (Pink [0020] “These sources may include, inter alia, membership and participation fees, charitable donations”)
Claims 8, 17
Pink teaches
including providing the user with an allocation interface element using which the user can provide a percentage vote allocation between at least two target categories of the plurality of target categories. (Pink [0009] “tabulating the votes of the users to determine a disbursement of resources, which may include, e.g., a proportional allocation”)
 
Claims 10, 19
Pink teaches
wherein the curated content relates to contribution recipients of the pooled resource.  (Pink [0046] “The education module may include at least one database of information about the various NFPs to which resources may be allocated”)
Claim 21
Pink teaches
The non-transitory computer-readable storage medium of claim 20. (Pink [0017] “database”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9, 13, 15, and 18 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Pink in view of
Abhyanker, US Publication No. 2014/0237053 A1, hereinafter Abhyanker. As per,

Claims 3, 13
Pink does not explicitly teach
including subscribing a first user to a subscribed wellness topic of the plurality of wellness topics, and wherein the selective publication of the wellness activities to the first user is from the subscribed wellness topic. 
Abhyanker however in the analogous art of wellness teaches
including subscribing a first user to a subscribed wellness topic of the plurality of wellness topics, and wherein the selective publication of the wellness activities to the first user is from the subscribed wellness topic. (Abhyanker [0008] “publishing the community publication in the geospatial environment to targeted users distributable to an electronic location of at least a subset of the targeted users subscribing to the community publication”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Pink’s charitable distribution system to include wellness topic subscription publications in view of Abhyanker in an effort to limit transmitting information only to areas a user cares about (see Abhyanker ¶ [0244] & MPEP 2143G).
	Claims 5, 15
Pink does not explicitly teach
wherein the curated content includes stories regarding positive events.  
Abhyanker however in the analogous art of wellness teaches
wherein the curated content includes stories regarding positive events.  (Abhyanker [0314] “The block party 3320 may be a large public celebration in which many members of a single neighborhood ( e.g., the neighborhood 2902A-N of FIG. 29) congregate to observe a positive event of some importance.”)
The rationales to modify/combine the teachings of Pink with/and the teachings of Abhyanker are presented in the examining of claims 3, 13 and incorporated herein.
Claims 9, 18
Pink does not explicitly teach
wherein the allocation interface element is a slider. 
Abhyanker however in the analogous art of wellness teaches
wherein the allocation interface element is a slider. (Abhyanker [0100] “The cursor control device 614 ( e.g., the cursor control device 3914 shown in FIG. 39) may be a pointing device such as a mouse”)
The rationales to modify/combine the teachings of Pink with/and the teachings of Abhyanker are presented in the examining of claims 3, 13 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0139102 A1; US 2019/0147505 A1; US 2016/0253710 A1; Lakshimi et al, Community mobilization and participation in mobile communities: A Case Study of a WhatsApp Blood Donation Volunteer Group in Ernakulam, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624